Exhibit 10.3

ASSET PURCHASE AGREEMENT







 THIS ASSET PURCHASE AGREEMENT (the "Agreement"), is entered into as of this
16th day of March, 2009, by and between Premere Resources Corporation, a Wyoming
corporation having its principal place of business 7463 S. 227th East Avenue,
Broken Arrow, Oklahoma 74014 and referred herein as “SELLER” and Duke Mining
Company, Inc.,, a Texas corporation, ,having its principal place of business at
3001 Knox Street Suite 401 Dallas, Tx_75205 and referred herein as “BUYER”.




W I T N E S S E T H:




    WHEREAS,  PREMERE is the valid and legal owner of the mining leases, claims
and rights identified on Exhibit “A” attached hereto and made a part hereof; and




    WHEREAS, PREMERE desires to sell, transfer and assign to Duke Mining
Company, Inc. 100% of its right, title and interest in and to the mining leases,
claims and rights shown on Exhibit “A” subject to the provisions of this
Agreement and save and except a 6% of 8/8ths net smelter royalty interest as
that term is defined herein, and




    WHEREAS,   the Board of Directors PREMERE and Duke Mining Company, Inc. deem
it in the best interests of each to complete the transaction herein
contemplated;




    NOW, THEREFORE, in consideration of the promises and of the mutual
agreements, provisions, covenants, representations and warranties herein
contained, the parties hereby agree as follows:







1.   Purchase and Sale of Assets.







    1.01  Purchase and Sale.  On and subject to the terms and conditions of this
Agreement, BUYER agrees to purchase from SELLER and SELLER agrees to sell,
transfer, convey and deliver to BUYER one hundred percent (100%) of the right,
title and interest in and unto the mining leases, claims and rights shown on
Exhibit “A” attached hereto and made a part hereof, herein referred to as the
Acquired Assets save and except a 6% of 8/8ths net smelter royalty reserved to
RIDGEPOINTE MINING COMPANY as previously reserved.   The net smelter royalty
shall be determined and paid monthly by deducting (1) the direct operating
expenses (excluding any administrative overhead allocations or charges)
associated with mining, processing and refining any and all precious metals,
base minerals or other materials sold as a result of mining activity on the
Acquired Assets and (2) any royalty interests paid on behalf of the Buyer to any
State or Federal agency whether now imposed or imposed in the future from any
proceeds received from the sale, exchange or assignment of the any and all
precious metals, base minerals or other materials extracted from the Acquired
Assets. The net smelter royalty shall be paid one month in arrears. Any net
smelter royalty unpaid for a period of sixty days or more shall constitute a
lien position against the entire claim area as described in Exhibit “A”.







1.02

Purchase Price.  The BUYER agrees to purchase the Acquired Assets from SELLER at
Closing

for the following consideration:




(a)

Restricted common stock of a public company to be acquired by Duke Mining
Company, Inc. tendered  as soon as possible, to SELLER in the amount of 50
shares. of Duke Mining Company, Inc. or 5% of the total outstanding stock.
 Seller’s 5% equity position shall be maintained unto which time Seller is paid
in full and there is no outstanding balanced owed to Seller.





1







--------------------------------------------------------------------------------

(b)

As provided above, the reservation of a Six percent (6%) net smelter royalty to
RIDGEPOINTE MINING COMPANY.

(c)

BUYER agrees to post sufficient bonds with the State of Utah to allow the
release and return of the current bond posted by SELLER in the amount of $10,000
to be returned.

(d)

Within eighteen (18) months from the Closing herein, Buyer agrees to (1) spend a
minimum of $0.5 million in new capital to develop the mine or (2) construct a
processing and mining facility sufficient to process a minimum of 100 tons of
placer material per day for the recovery of gold. In the event that Buyer is
unable to develop a 100 ton per day processing facility or in the alternative
does not spend the minimum amount of capital outlined in (1) above, within 30
days after the expiration of the 18th month after Closing, Buyer agrees to
reclaim the disturbed areas on the mining claims in accordance with state of
Utah requirements and re-assign the mining claims to Premere Resources
Corporation. Buyer further agrees that it will maintain the claims in full force
and effect during the 18 months after closing such that, in the event of
re-assignment to Premere, Premere shall receive valid and enforceable mining
claims. Buyer agrees to provide Premere the following:  If electing option (1);
Copies of all capital expenditures made on the property on a monthly basis as
well as monthly reports of operations to validate its expenditures under this
paragraph.  If electing option (2); Copies of purchase orders for materials
needed to construct a processing and mining facility per requirements indicated
in item (2) above, as well as monthly reports of operations and any other data
needed to validate compliance.

(e)

Seven hundred fifty thousand ($750,000.00) dollars, USD, payable as follows:




                        1.     Twenty thousand ($20,000.00) dollars, USD paid on
or before March 16, 2009

                        2.     Thirty thousand ($30,000.00) dollars  USD paid on
or before April 15, 2009

                        3.     Fifty thousand ($50,000.00) dollars USD paid on
or before May 14, 2009

                        4.     One hundred ($100,000.00) dollars USD paid on or
before June 15, 2009

                        5.     The balance of $550,000 to be evidenced by a
convertible notes payable in  

                                 installments of one hundred thousand
($100,000.00) dollars USD paid on or

                                 before the 15th of  each subsequent month
beginning October 15, 2009 until

 .                              paid in full.

  Closing.  Subject to the terms and provisions of this Agreement, the closing
of the transactions contemplated by this Agreement will be at 10:00 a.m. at the
offices of Duke  on or before March 16, 2009, or at such earlier or later date
or such other place as shall be mutually agreed upon in writing by BUYER and
SELLER, such date and time sometimes being referred to herein as the "Closing"
or "Closing Date."




2.   Representations and Warranties of BUYER.




    The BUYER represents and warrants, to SELLER that, to the best of its
knowledge, the statements contained in this Section 2 are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date as though made then and as though the Closing Date were substituted
for the date of this Agreement throughout this Section 2.




    2.01  Authority.  The BUYER has all requisite  power and authority to
execute and deliver this Agreement and all agreements, instruments and documents
to be executed and delivered by the BUYER hereunder, to consummate the
transactions contemplated hereby and to perform all terms and conditions hereof
to be performed by it.  The execution and delivery of this Agreement by the
BUYER and all agreements, instruments, and documents to be executed and
delivered by the BUYER hereunder, the performance by the BUYER of all the terms
and conditions hereto to be performed by it and the consummation of the
transactions contemplated hereby have been duly authorized and approved by the
BUYER, and no other corporate proceedings of The BUYER are necessary with
respect thereto.  All persons who have executed and delivered this Agreement,
and all persons who will execute and deliver the other agreements, documents and
instruments to be executed and delivered by the BUYER hereunder, have been duly
authorized to do so by all necessary actions on the part of the BUYER.  This
Agreement constitutes, and each other agreement and instrument to be executed by
the BUYER hereunder, when





2







--------------------------------------------------------------------------------

executed and delivered by the BUYER, will constitute, the valid and binding
obligation of the BUYER enforceable against it in accordance with its terms.







    2.02  Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any federal, state or local
government, governmental agency or court to which the BUYER is subject or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel or require any notice under any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, security interest or other arrangement to
which the BUYER is a party or by which it is bound or to which any of its assets
is subject or result in the imposition of any security interest upon any of its
assets. Under the terms of Section 1.03 above, the BUYER will be required to
give notice to, make a filing with, or obtain the authorization, consent or
approval of the bank, investment banker or brokerage house in order for the
BUYER to consummate the transactions contemplated by this Agreement.

    

    2.03  Disclosure.  The representations and warranties contained in this
Section 2 do not contain any untrue statement of a fact or omit to state any
fact necessary in order to make the statements and information contained in this
Section 2 not misleading.




    2.04  Representation.  The BUYER represents and warrants that in making the
decision to acquire the Acquired Assets, they have relied upon their own
independent investigations and the independent investigations by their
representatives, including their own professional legal, tax, and business
advisors, and that the BUYER  and their representatives have been given the
opportunity to examine all relevant documents and to ask questions of and to
receive answers from SELLER.







3.   Representations and Warranties Concerning SELLER.







    SELLER, represents and warrants to the BUYER that, to the best of their
knowledge, the statements contained in this Section 3 are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date as though the Closing Date were substituted for the date of this
Agreement throughout this Section 3.




    3.01  Authority.  SELLER has all requisite power and authority to execute
and deliver this Agreement and all agreements, instruments and documents to be
executed and delivered by SELLER hereunder, to consummate the transactions
contemplated hereby and to perform all terms and conditions hereof to be
performed by it.  This Agreement constitutes, and each other agreement and
instrument to be executed by SELLER hereunder, when executed and delivered by
SELLER, will constitute, the valid and binding obligation of SELLER enforceable
against it in accordance with its terms.




    3.02  Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any statute, regulation, rule, judgment, order, decree, stipulation,
injunction, charge or other restriction of any government, governmental agency
or court to which SELLER is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel or require any
notice under any contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
indebtedness, security interest or other arrangement to which SELLER is a party
or by which it is bound or to which any of its assets is subject or result in
the imposition of any security interest upon any of its assets.  SELLER is not
required to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any federal, state or local government,
governmental agency, bank, financial institution or other party in order for
SELLER and  BUYER to consummate the transactions contemplated by this Agreement.





3







--------------------------------------------------------------------------------




    3.03  Title.  SELLER has, and upon the Closing Date will have, valid and
binding contractual rights to  the Acquired Assets, free and clear of all liens,
claims, mortgages, security interests, pledges, encumbrances or restrictions on
transfer of any kind or nature.







    3.04  Governmental Approvals.  No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any federal,
state or local governmental authority (including, without limitation, any
department, bureau or agency), is required to be obtained or made in connection
with the execution and delivery of this Agreement by SELLER or the consummation
by SELLER of the transactions contemplated hereby the failure of which to obtain
would have a material adverse affect on the Acquired Assets, the BUYER or the
BUYER's ability to own, operate or exploit the Acquired Assets.




    3.05  Disclosure.  The representations and warranties contained in this
Section 3 do not contain any untrue statement of a fact or omit to state any
fact necessary in order to make the statements and information contained in this
Section 3 not misleading.







4.   Survival.




    4.01  Survival.  None of the representations and warranties of SELLER and
BUYER contained in this Agreement  shall survive the Closing Date, except for
3.03, even if the damaged party knew or had reason to know of any
misrepresentation or breach of warranty at the time of the Closing Date.




5.   Conduct and Transactions prior to Closing.







    5.01  Covenants of SELLER.  Between the date of this Agreement and the
Closing Date or, if earlier termination of this Agreement:




(a)

SELLER agrees to give the BUYER its agents and representatives, full access to
the Acquired Assets and all of SELLER's premises and books and records relating
to the Acquired Assets and its operation, and to furnish the BUYER with such
financial and operating data and other information with respect to the Acquired
Assets and its ownership and operation as the BUYER shall from time to time
request; provided, however, that any such investigation shall not affect any of
the representations and warranties of SELLER hereunder; and provided further,
that any such investigation shall be conducted in such manner as not to
interfere unreasonably with the operation of the business of SELLER.  In the
event of termination of this Agreement, the BUYER will return to SELLER all
documents, work papers, and other material obtained from SELLER in connection
with the transactions contemplated hereby and will keep confidential any
information obtained pursuant to this Agreement unless such information is
ascertainable from public or published information or trade sources.

(b)

SELLER will conduct its business relating to the Acquired Assets only in the
ordinary course and will not engage in any practice, take any action or enter
into any transaction relating to the Acquired Assets outside the ordinary course
of business.




6.   Conditions to Closing.







    6.01  Conditions to Obligations of The BUYER.  The obligation of the BUYER
to affect the Closing of the transactions contemplated by this Agreement shall
be subject to the following conditions:




    (a)   SELLER shall have furnished the BUYER with certified copies of
resolutions duly adopted by its Board of Directors authorizing all necessary and
proper corporate action approving the execution, delivery and performance of
this Agreement.





4







--------------------------------------------------------------------------------




    (b)   Except to the extent waived hereunder, (i) the representations and
warranties of SELLER contained herein shall be true and correct in all material
respects at the Closing Date with the same effect as though made at such time;
and (ii) SELLER shall have performed all obligations and complied with all
covenants required by this Agreement to be performed or complied by them prior
to the Closing Date.




    (c)   SELLER shall have obtained and delivered to the BUYER all consents
required to consummate the transactions contemplated by this Agreement.




    (d)   There shall not have occurred (i) any material adverse change in the
Acquired Assets or the business, properties, results of operations or financial
condition of SELLER, (ii) any loss of or damage to any of the Acquired Assets
(whether or not covered by insurance) of SELLER which will materially affect or
impair the ability of the BUYER to own or operate the Acquired Assets.




    (e)   All statutory requirements for the valid consummation by SELLER of the
transactions contemplated by this Agreement shall have been fulfilled and all
authorizations, consents and approvals of all federal, state or local
governmental agencies and authorities required to be obtained in order to permit
consummation by SELLER of the transactions contemplated by this Agreement and to
permit the business now or previously carried on by SELLER with the Acquired
Assets to continue unimpaired to any material degree immediately following the
Closing Date shall have been obtained.  Between the date of this Agreement and
the Closing Date, no governmental agency, whether federal, state or local, shall
have instituted (or threatened to institute) an investigation or other
proceeding which is pending at the Closing Date relating to the transactions
contemplated by this Agreement and between the date of this Agreement and the
Closing Date no action or proceeding shall have been instituted or, to the
knowledge of SELLER, shall have been threatened by any party (public or private)
before a court or other governmental body to restrain or prohibit the
transactions contemplated by this Agreement or to obtain damages in respect
thereof.




    (f)   SELLER shall have complied with the delivery requirements set forth in
Section 7.03 of this Agreement.




    6.02  Conditions to Obligations of SELLER.  The obligation of SELLER to
effect the Closing of the transactions contemplated by this Agreement shall be
subject to the following conditions:




    (a)   The BUYER shall have furnished SELLER with certified copies of
resolutions duly adopted by its Board of Directors or Trustee, as required,
authorizing all necessary and proper corporate action approving the execution,
delivery and performance of this Agreement.




    (b)   Except to the extent waived hereunder, (i) the representations and
warranties of the BUYER contained herein shall be true in all material respects
at the Closing Date with the same effect as though made at such time; and (ii)
the BUYER shall have performed all material obligations and complied with all
material covenants required by this Agreement to be performed or complied with
by it prior to the Closing Date.




   (c)   All statutory requirements for the valid consummation by the BUYER of
the transactions contemplated by this Agreement shall have been fulfilled and
all authorizations, consents and approvals of all federal, state, local and
foreign governmental agencies and authorities required to be obtained in order
to permit consummation by the BUYER of the transactions contemplated by this
Agreement shall have been obtained.  Between the date of this Agreement and the
Closing Date, no governmental agency, whether federal, state or local, shall
have instituted (or threatened to institute) in a writing directed to SELLER,
the BUYER or any of their subsidiaries, an investigation which is pending at the
Closing Date relating to the transactions contemplated by this Agreement and
between the date of this Agreement and the Closing Date no action or proceeding
shall have been instituted or, to the knowledge of the BUYER, shall have been
threatened by any party (public or private) before a court or other governmental
body to restrain or prohibit the transactions contemplated by this Agreement or
to obtain the damages in respect thereof.








5







--------------------------------------------------------------------------------




7.   Actions at Closing.







    7.01  Transactions at the Closing.  At the Closing the following events
shall occur, each event under the control of one party hereto being a condition
precedent to the events under the control of the other party, and each event
being deemed to have occurred simultaneously with the other events.




   7.02 Deliveries by The BUYER. At Closing, The BUYER will deliver to SELLER:







(a)

A restricted common stock certificate of a public company that Duke will merge
into, in an amount of 50 shares. And sufficient to vest SELLER with a five
percent (5%) equity position in the capital stock of   the public entity in
which Duke will merge.

(b)

An assignment, in the form attached hereto as Exhibit “C”, evidencing SELLER’s
six percent (6%) net smelter royalty interest as that term is defined herein;

(c)

A copy of any and all bonds posted with the State of Utah, as required by the
State, to allow the release of the current bond posted by SELLER for reclamation
of the existing claims.

(d)

Certified copies of corporate resolutions and other  corporate  proceedings
taken by the   BUYER to authorize the execution, delivery and performance of
this Agreement.

    

    7.03  Deliveries by SELLER.  At Closing, SELLER shall deliver to the BUYER:




(a)

A Deed of  Assignment of one hundred percent (100%) interest in and unto the
Acquired Assets in the form attached as Exhibit “B” and other instruments of
transfer, assignment and conveyance as The BUYER shall reasonably request to
vest in The BUYER good and marketable title to the Acquired Assets; and




(b)

Certified copies of corporate resolutions and other corporate proceedings taken
by SELLER to authorize the execution, delivery and performance of this
Agreement.




8.   Termination.







    8.01  Termination of the Agreement.  The parties may terminate this
Agreement as provided below:




(a)

The BUYER and SELLER may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(b)

This Agreement shall terminate if not closed on or before the “closing” date
indicated above.




8.02

Effect of Termination.  

  

(a)

If either The BUYER or SELLER terminates this Agreement pursuant to Section
8.01(a) above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other party.
















9.   Miscellaneous.




    9.01  Survival of Covenants, Representations and Warranties.  Except as
otherwise specifically provided, the covenants, representations and warranties
contained herein shall expire and be terminated and extinguished at the Closing
Date  ,except for 3.03.





6







--------------------------------------------------------------------------------




    9.02  Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of Oklahoma.




    9.03  Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if sent by registered mail or certified
mail, postage prepaid if addressed as follows:




    To:   BUYER:

       

            DUKE MINING COMPANY, INC.

            3001 Knox St. Suite 401

            Dallas, TX 75205

            Attn. Darren L. Miles, CEO

               

    To:  SELLER:

     

             Premere Resources Corporation

             7463 S. 227th East Avenue

             Broken Arrow, Oklahoma  74014

             (ph:713-540-6541)

             Attention:  Mr. Ben Campbell, President

        




    9.04  No Assignment.  This Agreement may not be assigned by either party or
by operation of law or otherwise unless expressly agreed to in advance and in
writing by both parties hereto and, in the event of an attempted assignment,
this Agreement shall terminate.




    9.05  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.




    9.06 Confidentiality. Both BUYER and SELLER further agree that the amounts
and contributions described herein, and all terms and conditions of this
Agreement, are and shall remain strictly privileged and confidential and shall
not be communicated or published in any manner to any person not a party to this
Agreement except (i.) as permitted by the parties’ prior written authorization;
(ii.) ordered by a court of competent jurisdiction or (iii.) as required in
connection with the disclosure guidelines of material events under the
Securities Act of 1933, as amended. This Agreement shall not, by itself, be
filed in any court of record nor shall it be entered into evidence in any action
at any time without the express written consent of all parties to this Agreement
or upon court order. The parties each acknowledge that SELLER will be required
to file this Agreement as an exhibit to its Form 8-K and Form 10-K reports to
the Securities and Exchange Commission and that these filings are exempt from
the requirements of this Section. BUYER and SELLER agree to use their best
efforts prior to closing to agree upon the contents of a press release to be
made by SELLER, as required under the Securities Act of 1933, as amended.




    9.07  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.




    9.08  Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




    9.09  Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
BUYER and SELLER.  No waiver by an party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.





7







--------------------------------------------------------------------------------




    9.10  Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.




    9.11  Expenses.  Except as otherwise expressly provided herein, each of the
parties will bear his or its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.




    9.12  Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word "including" shall mean including without limitation.  The parties intend
that each representation, warranty and covenant contained herein shall have
independent significance.  If any party has breached any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant.




9.13   First Right of Refusal.   Buyer will be granted the first right of
refusal to acquire additional claims and rights controlled by Seller before they
are offered to other potential acquirers.  Buyer will have 60 days to respond to
any first rights of refusal before the claims or rights are offered to any other
party.




      IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.




 

SELLER:

 

 

 

 

PREMERE  RESOURCES  CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Ben Campbell, President   

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

DUKE MINING COMPANY, INC.

 

 

 

 

By:

 

 

 

Darren L. Miles, Chief Executive Officer

 

 

 





8







--------------------------------------------------------------------------------

EXHIBIT “A”







Attached to and made a part of that certain Asset Purchase Agreement dated March
____, 2009 by and between Premere Resources Corporation as Seller and Duke
Mining Company, Inc._as Buyer.




State

 

County

 

Mineral Claim

 

Acres

 

Legal Description

 

 

 

 

 

 

 

 

 

Utah

 

San Juan

 

ML 50719

 

640.00

 

SEC 36 T29 S R 22E
SLB and M








9





